DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 21, 2021 and February 17, 2021 have been entered.

 Response to Amendment
This Action is in response to the Amendments filed 01/21/2021 and 02/17/2021.
In view of the Amendments, the objection to the drawings, set forth the Office Action dated 09/21/2020, is withdrawn.
Claims 1-27 are pending.

Response to Arguments
	In response to Applicant’s assertion that Chan does not disclose “a wireless receiver” that receives the first, second and third modulated signals, the Examiner disagrees. Contrary to Applicant’s characterization of Chan, Chan discloses a system where data sensed via a watch is transmitted wirelessly to “personal or hospital 
	It is the Examiner’s position that one of ordinary skill in the art would have understood that the “three-lead ECG” data measured by the watch is transmitted to a personal computer over wireless networks as disclosed in the Abstract and paragraphs [0007], [0018]-[0019], and [0022]-[0023]  of Chan. In order for one to display the ECG signals, one of ordinary skill in the art would have known that after receiving the modulated signals, the signals would need to be demodulated to generate the lead 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-2, 5, 7-12, 15-17, 20, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2010/0076331 to Chan et al. (hereinafter referred to as “Chan”).
Regarding claims 1, 10-11, and 15-16, Chan discloses an electrocardiogram (ECG) sensing system (e.g., title: device and method for measuring a three-lead ECG in a wristwatch) comprising: a processor (e.g., Figs. 6-7, 54 and paragraph [0023]); a wireless receiver operatively coupled to the processor (e.g., abstract and paragraph [0018]: ECG data can be transmitted to a personal computer by wireless networks); a display operatively coupled to the processor (e.g., Figs. 1,7 and 7, 57 and paragraphs [0016] and [0023]); and a memory operatively coupled to the processor (e.g., paragraph [0023]: personal or hospital computer receives ECG data to make specific analysis), wherein the memory stores instructions that when executed by the processor cause the 
While the Examiner believes that one of ordinary skill in the art would have recognized that the received transmitted modulated signals need to be demodulated in order for the cardiac expert to analyze the ECG signal data, US Patent 5,511,553 to Segalowitz, system and method for monitoring multiple physiological parameters continuously and simultaneously, that an electrocardiograph or electrocardiogram generates the lead signals for a number of leads: I, II, III aVR, aVL, and aVF (e.g., column 3, lines 3-21 of Segalowitz) from potentials applied to sensed electrodes and that the sensed electrodes are wireless strip patches, which transmits the collected data wirelessly to a receiving section that is interfaced with a display or recording monitor (e.g., column 9, lines 45-65 if Segalowitz). Fig. 1A of Segalowitz illustrates that a sensed heart-signal from electrode 12 goes through modulator 28 and is transmitted to a receiver demodulator 52, where the received signal is demodulated to reproduce the heart signal; the heart-signals for each electrode are selected by a lead selector and then displayed (e.g., column 15, line 26 – column 17, line 38 of Segalowitz). Thus, one of ordinary skill in the art would have recognized the benefits of demodulating a received wireless signal before generating the associated lead signal and displaying the 
With respect to claims 2, 12, and 17, Chan, either alone, or in view of Segalowitz teaches the ECG sensing system according to claim 1, wherein the instructions when executed cause the processor further to generate each of lead signals I, II, III, aVR, aVL, and aVF (e.g., paragraphs [0023]: In addition to lead signals I, II, III, the method can calculate aVR, aVL, and aVF).
As to claims 5 and 20, Chan, either alone, or in view of Segalowitz teaches the ECG sensing system according to claims 1 and 16, further comprising an ECG sensor assembly (e.g., Figs. 1A and 2) comprising: a housing (e.g., Figs. 1A-B and 4A, wristwatch 25 and paragraph [0022]: all circuits for ECG measuring are inside the watch or strap); a converter assembly situated in the housing (e.g., paragraph [0022]: A to D converter 50 is disposed in the watch), wherein the converter assembly comprises a microcontroller and a transmitter (e.g., paragraphs [0018] and [0022]: converter 50 would necessarily have a microcontroller to receive analog signals and then process the same to digital signals and a transmitter 56 to transmit the signals to the processor of the processor of the personal computer); the first electrode disposed on an exterior surface of the housing, wherein the first electrode is electrically coupled to the converter assembly (e.g., Fig. 1B, 3 and paragraph [0022]); the second electrode disposed on the 
With respect to claims 7 and 22, Chan, either alone, or in view of Segalowitz teaches the ECG system according to claims 5 and 20, wherein the housing comprises: a wristlet, the wristlet having a back exterior surface adjacent to a user’s wrist when the wristlet is worn (e.g., Fig. 1B),  and a top exterior surface opposite to the back exterior surface (e.g., Figs. 1A and 2), wherein: the first electrode is on back exterior surface (e.g., Fig. 1B, 3); the second electrode is on the top exterior surface (e.g., Fig. 1A, 4); and the third electrode is on the top exterior surface electrically isolated from the second electrode (e.g., Fig. 2, electrode 5 is on the top exterior surface of the wristwatch 25 and is electrically isolated from the second electrode 4).

With respect to claims 25-27, Chan, either alone, or in view of Segalowitz teaches the ECG sensing systems of claims 1 and 15 and the method of claim 10, wherein the mobile ECG sensing unit has a band-type form factor (e.g., title/abstract and Fig 4A). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, either alone, or in view of Segalowitz, as applied to claims 1 and 16 above, and further in view of US Patent Application Publication No. 2011/0301435 to Albert et al. (hereinafter referred to as “Albert”).
Chan, either alone, or in view of Segalowitz teaches the ECG sensing system according to claims 1 and 16 and method according to claim 11, but does not expressly disclose that the first modulated signal, the second modulated signal and the third modulated signal are frequency modulated acoustic signals have a carrier frequency in the range of from about 6 kHz to about 25 kHz. However, Albert, in a related art: heart monitoring system using a smartphone or computer, teaches that the converter assembly includes a converter and an audio transmitter for outputting frequency modulated physiological signals in the range of from about 6kHz to about 20kHz (e.g., paragraph [0033] of Albert). Accordingly, one of ordinary skill in the art would have recognized that the frequency modulated signals used to transmit ECG signals are virtually silent and relatively noise-immune when in the frequencies from out 6 kHz to about 20 kHz as taught by Albert. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the ECG system of Chan, either alone, or in view of Segalowitz so that its ECG modulated signals are frequency modulated acoustic signals having a carrier frequency in the range of about 6kHz to about 25kHz in order to provide virtually silent transmission and less noise as taught by Albert, and because the combination would have yielded the predictable result of an ECG sensing system.

Claims 4, 6, 8, 14, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, either alone, or in view of Segalowitz, as applied to claims 1, 5, 11, 16, and 20, and further in view of US Patent Application Publication No. 2011/0105928 to Bojovic et al. (hereinafter referred to as “Bojovic”).

As to claims 6 and 21, Chan, either alone, or in view of Segalowitz teaches the ECG sensing system according to claims 5 and 20, but does not expressly disclose that the third electrode is disposed on the back exterior of the case enclosing the mobile computing device. However, Bojovic teaches, in a related art, an ECG system comprising: a case of a handheld housing to enclose a mobile computing device (e.g., Fig. 5, 500), the case having a back exterior surface (e.g., Fig. 5, 502), at least two side exterior surfaces perpendicular to the back exterior surface (e.g., Fig. 5, unnumbered 
 With respect to claims 8 and 23, Chan , either alone, or in view of Segalowitz teaches the ECG sensing system according to claim 5, but does not expressly disclose that the third electrode is on the back exterior surface of a case of the housing. However, Bojovic teaches, in a related art, that a handheld housing comprises: a case (e.g., Fig. 5, 500) having a back exterior surface (e.g., Fig. 5, 502) and a top exterior surface (e.g., Fig. 5, 504), wherein the first electrode is on the top exterior surface (e.g., Fig. 5, electrode D is on the top exterior surface 504), wherein the second electrode is on the top exterior surface (e.g., electrode B), and wherein the third electrode is on the back exterior surface (e.g., electrode A).
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a case with the first electrode on the top exterior of the case, the second electrode is on the top exterior of the case and the third electrode is on the back exterior surface of the case as such a structure 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792